Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 1 of 7 PageID: 254




          EXHIBIT 9
2017
   Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 2 of 7 PageID: 255
                                                                                                Department of the Treasury
                                                                                                Internal Revenue Service

Instructions for Forms
1099-A and 1099-C
Acquisition or Abandonment of Secured Property and Cancellation of Debt
Section references are to the Internal Revenue Code             not complete boxes 4, 5, and 7 on Form 1099-C. See the
unless otherwise noted.                                         instructions for Form 1099-C, later.

Future Developments                                             Property
For the latest information about developments related to        “Property” means any real property (such as a personal
Forms 1099-A and 1099-C and their instructions, such as         residence), any intangible property, and tangible personal
legislation enacted after they were published, go to            property except the following.
www.irs.gov/form1099a and www.irs.gov/form1099c.
                                                                   No reporting is required for tangible personal property
What’s New                                                      (such as a car) held only for personal use. However, you
T.D. 9793 removes the rule that a deemed discharge of           must file Form 1099-A if the property is totally or partly
indebtedness for which a Form 1099-C must be filed              held for use in a trade or business or for investment.
occurs at the expiration of a 36-month nonpayment testing          No reporting is required if the property securing the loan
period.                                                         is located outside the United States and the borrower has
                                                                furnished the lender a statement, under penalties of
Reminder                                                        perjury, that the borrower is an exempt foreign person
In addition to these specific instructions, you should also     (unless the lender knows that the statement is false).
use the 2017 General Instructions for Certain Information       Who Must File
Returns. Those general instructions include information
about the following topics.                                     In addition to the general rule specified above, the
   Who must file (nominee/middleman).                           following rules apply.
   When and where to file.                                      Multiple owners of a single loan. If there are multiple
   Electronic reporting requirements.                           owners of undivided interests in a single loan, such as in
   Corrected and void returns.                                  pools, fixed investment trusts, or other similar
   Statements to recipients.                                    arrangements, the trustee, record owner, or person acting
   Taxpayer identification numbers.                             in a similar capacity must file Form 1099-A on behalf of all
   Backup withholding.                                          the owners of beneficial interests or participations. In this
   Penalties.                                                   case, only one form for each borrower must be filed on
   Other general topics.                                        behalf of all owners with respect to the loan. Similarly, for
   You can get the general instructions at General              bond issues, only the trustee or similar person is required
Instructions for Certain Information Returns, www.irs.gov/      to report.
form1099a or www.irs.gov/form1099c.                             Governmental unit. A governmental unit, or any of its
                                                                subsidiary agencies, that lends money secured by
Specific Instructions for Form 1099-A                           property must file Form 1099-A.
File Form 1099-A, Acquisition or Abandonment of                 Subsequent holder. A subsequent holder of a loan is
Secured Property, for each borrower if you lend money in        treated as a lender and is required to report events
connection with your trade or business and, in full or          occurring after the loan is transferred to the new holder.
partial satisfaction of the debt, you acquire an interest in    Multiple lenders. If more than one person lends money
property that is security for the debt, or you have reason to   secured by property and one lender forecloses or
know that the property has been abandoned. You need             otherwise acquires an interest in the property and the sale
not be in the business of lending money to be subject to        or other acquisition terminates, reduces, or otherwise
this reporting requirement.                                     impairs the other lenders' security interests in the
                                                                property, the other lenders must file Form 1099-A for each
Coordination With Form 1099-C
                                                                of their loans. For example, if a first trust holder forecloses
If, in the same calendar year, you cancel a debt of $600 or     on a building, and the second trust holder knows or has
more in connection with a foreclosure or abandonment of         reason to know of such foreclosure, the second trust
secured property, it is not necessary to file both Form         holder must file Form 1099-A for the second trust even
1099-A and Form 1099-C, Cancellation of Debt, for the           though no part of the second trust was satisfied by the
same debtor. You may file Form 1099-C only. You will            proceeds of the foreclosure sale.
meet your Form 1099-A filing requirement for the debtor
by completing boxes 4, 5, and 7 on Form 1099-C.
However, if you file both Forms 1099-A and 1099-C, do


Nov 10, 2016                                           Cat. No. 27991U
    Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 3 of 7 PageID: 256
Abandonment                                                             you expect to commence a foreclosure, execution, or
An abandonment occurs when the objective facts and                      similar action within 3 months, as explained earlier. If a
circumstances indicate that the borrower intended to and                third party purchases the property at a foreclosure,
has permanently discarded the property from use. You                    execution, or similar sale, the property is treated as
have “reason to know” of an abandonment based on all                    abandoned, and you have reason to know of its
the facts and circumstances concerning the status of the                abandonment on the date of sale.
property. You will be deemed to know all the information
                                                                        Box 2. Balance of Principal Outstanding
that would have been discovered through a reasonable
inquiry when, in the ordinary course of business, you                   Enter the balance of the debt outstanding at the time the
become aware or should become aware of circumstances                    interest in the property was acquired or on the date you
indicating that the property has been abandoned. If you                 first knew or had reason to know that the property was
expect to commence a foreclosure, execution, or similar                 abandoned. Include only unpaid principal on the original
sale within 3 months of the date you had reason to know                 debt. Do not include accrued interest or foreclosure costs.
that the property was abandoned, reporting is required as
of the date you acquire an interest in the property or a
                                                                        Box 3. Reserved
third party purchases the property at such sale. If you
expect to but do not commence such action within 3                      Box 4. Fair Market Value (FMV) of Property
months, the reporting requirement arises at the end of the              For a foreclosure, execution, or similar sale, enter the
3-month period.                                                         FMV of the property. See Temporary Regulations section
                                                                        1.6050J-1T, Q/A-32. Generally, the gross foreclosure bid
Statements to Borrowers                                                 price is considered to be the FMV. If an abandonment or
If you are required to file Form 1099-A, you must provide a             voluntary conveyance to the lender in lieu of foreclosure
statement to the borrower. Furnish a copy of Form 1099-A                occurred and you placed an “X” in the checkbox in box 5,
or an acceptable substitute statement to each borrower.                 enter the appraised value of the property. Otherwise,
For more information about the requirement to furnish a                 make no entry in this box.
statement to the borrower, see part M in the 2017 General
Instructions for Certain Information Returns.                           Box 5. Was Borrower Personally Liable for
                                                                        Repayment of the Debt
Truncating borrower's taxpayer identification
                                                                        If the borrower was personally liable for repayment of the
number onstatements. Pursuant to Treasury
                                                                        debt at the time the debt was created or, if modified, at the
Regulations section 301.6109-4, all filers of Form 1099-A
                                                                        time of the last modification, enter an “X” in the checkbox.
may truncate a borrower's taxpayer identification number
(social security number (SSN), individual taxpayer                      Box 6. Description of Property
identification number (ITIN), adoption taxpayer
identification number (ATIN), or employer identification                Enter a general description of the property. For real
number (EIN)) on payee statements. Truncation is not                    property, generally you must enter the address of the
allowed on any documents the filer files with the IRS. A                property, or, if the address does not sufficiently identify
lender's taxpayer identification number may not be                      the property, enter the section, lot, and block.
truncated on any form. See part J in the 2017 General                      For personal property, enter the applicable type, make,
Instructions for Certain Information Returns.                           and model. For example, describe a car as “Car—2013
                                                                        Honda Accord.” Use a category such as “Office
Account Number
                                                                        Equipment” to describe more than one piece of personal
The account number is required if you have multiple                     property, such as six desks and seven computers. Enter
accounts for a borrower for whom you are filing more than               “CCC” for crops forfeited on Commodity Credit
one Form 1099-A. Additionally, the IRS encourages you                   Corporation loans.
to designate an account number for all Forms 1099-A that
you file. See part L in the 2017 General Instructions for
Certain Information Returns.                                            Specific Instructions for Form 1099-C
                                                                                The creditor's phone number must be provided in
Box 1. Date of Lender's Acquisition or                                          the creditor's information box. It should be a
Knowledge of Abandonment                                                  !
                                                                        CAUTION central number for all canceled debts at which a

For an acquisition, enter the date you acquired the                     person may be reached who will ensure the debtor is
secured property. An interest in the property generally is              connected with the correct department.
acquired on the earlier of the date title is transferred to the
lender or the date possession and the burdens and                                Do not file Form 1099-C when fraudulent debt is
benefits of ownership are transferred to the lender. If an                !      canceled due to identity theft. Form 1099-C is to
objection period is provided by law, use the date the                    CAUTION be used only for cancellations of debts for which

objection period expires. If you purchase the property at a             the debtor actually incurred the underlying debt.
sale held to satisfy the debt, such as at a foreclosure or
                                                                           File Form 1099-C, Cancellation of Debt, for each
execution sale, use the later of the date of sale or the date
                                                                        debtor for whom you canceled a debt owed to you of $600
the borrower's right of redemption, if any, expires.
                                                                        or more if:
   For an abandonment, enter the date you knew or had                      1. You are an entity described under Who Must File
reason to know that the property was abandoned unless                   below, and

                                                                  -2-              Instructions for Forms 1099-A and 1099-C (2017)
   Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 4 of 7 PageID: 257
  2. An identifiable event has occurred. It does not                 and continuing basis. Regulations section 1.6050P-2(b)
matter whether the actual cancellation is on or before the           lists three safe harbors under which reporting may not be
date of the identifiable event. See When Is a Debt                   required for the current year. See Safe harbor rules next.
Canceled, later.
                                                                     Safe harbor rules. The three safe harbor rules in which
          Form 1099-C must be filed regardless of whether            an entity will not be considered to have a significant trade
  !       the debtor is required to report the debt as               or business of lending money are the following.
CAUTION   income.
                                                                        1. No prior year reporting required. An organization
   The debtor may be an individual, corporation,                     will not have a significant trade or business of lending
partnership, trust, estate, association, or company.                 money for the current year if the organization was not
   Do not combine multiple cancellations of a debt to                required to report in the prior year and if its gross income
determine whether you meet the $600 reporting                        from lending money in the most recent test year (see (3)
requirement unless the separate cancellations are under a            below) is less than both 15% of the organization's gross
plan to evade the Form 1099-C requirements.                          income and $5 million.
                                                                        2. Prior year reporting requirement. An organization
Coordination With Form 1099-A                                        that had a prior year reporting requirement will not have a
If, in the same calendar year, you cancel a debt of $600 or          significant trade or business of lending money for the
more in connection with a foreclosure or abandonment of              current year if, for each of the 3 most recent test years, its
secured property, it is not necessary to file both Form              gross income from lending money is less than both 10%
1099-A, Acquisition or Abandonment of Secured                        of the organization's gross income and $3 million.
Property, and Form 1099-C for the same debtor. You may                  3. No test year. Newly formed organizations are
file Form 1099-C only. You will meet your Form 1099-A                considered not to have a significant trade or business of
filing requirement for the debtor by completing boxes 4, 5,          lending money even if the organization lends money on a
and 7 on Form 1099-C. However, you may file both Forms               regular and continuing basis. However, this safe harbor
1099-A and 1099-C; if you do file both forms, do not                 does not apply to an entity formed or availed of for the
complete boxes 4, 5, and 7 on Form 1099-C. See the                   principal purpose of holding loans acquired or originated
instructions for Form 1099-A, earlier, and Box 4, Box 5,             by another entity. In this instance, the transferee entity
and Box 7, later.                                                    (including real estate mortgage investment conduits
                                                                     (REMICs) and pass-through securitized indebtedness
Who Must File                                                        arrangements) may be required to report cancellation of
File Form 1099-C if you are any of the following.                    indebtedness on Form 1099-C. See Regulations section
   1. A financial institution described in section 581 or            1.6050P-1(e)(5).
591(a) (such as a domestic bank, trust company, building
and loan or savings and loan association).                           Test year defined. A test year is a tax year of the
                                                                     organization that ends before July 1 of the previous
   2. A credit union.                                                calendar year. For example, X, a calendar year taxpayer
   3. Any of the following, its successor, or subunit of one         who has a significant trade or business of lending money,
of the following.                                                    is formed in year one. X will not have a test year in year
   a. Federal Deposit Insurance Corporation.                         one or year two. However, for year three, X's test year will
                                                                     be year one. In year three, year one is the only year that
   b. National Credit Union Administration.
                                                                     ended before July 1 of the previous calendar year (in this
   c. Any other federal executive agency, including                  example, year two).
government corporations.
                                                                     Penalties. There are penalties for failure to file correct
   d. Any military department.
                                                                     information returns by the due date and for failure to
   e. U.S. Postal Service.                                           furnish correct payee statements. See part O in the 2017
   f. Postal Rate Commission.                                        General Instructions for Certain Information Returns for
   4. A corporation that is a subsidiary of a financial              details.
institution or credit union, but only if, because of your              Exceptions. Until further guidance is issued, no
affiliation, you are subject to supervision and examination          penalty will apply for failure to file Form 1099-C, or provide
by a federal or state regulatory agency.                             statements to debtors, for amounts:
                                                                        Discharged in nonlending transactions, or
   5. A federal government agency including:
                                                                        Forgiven pursuant to the terms of a debt obligation.
   a. A department,
                                                                     Multiple creditors. If a debt is owned (or treated as
   b. An agency,                                                     owned for federal income tax purposes) by more than one
   c. A court or court administrative office, or                     creditor, each creditor that is described under Who Must
   d. An instrumentality in the judicial or legislative              File, earlier, must issue a Form 1099-C if that creditor's
branch of the government.                                            part of the canceled debt is $600 or more. A creditor will
   6. Any organization whose significant trade or                    be deemed to have met its filing requirements if a lead
business is the lending of money, such as a finance                  bank, fund administrator, or other designee of the creditor
company or credit card company (whether or not affiliated            complies on its behalf. The designee may file a single
with a financial institution). The lending of money is a             Form 1099-C reporting the aggregate canceled debt or
significant trade or business if money is lent on a regular          may file Form 1099-C for that creditor's part of the

Instructions for Forms 1099-A and 1099-C (2017)                -3-
    Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 5 of 7 PageID: 258
canceled debt. Use any reasonable method to determine                      4. A cancellation or extinguishment when the creditor
the amount of each creditor's part of the canceled debt.                elects foreclosure remedies that by law extinguish or bar
   Debt owned by a partnership is treated as owned by                   the creditor's right to collect the debt. This event applies to
the partners and must follow the rules for multiple                     a mortgage lender or holder who is barred by local law
creditors.                                                              from pursuing debt collection after a “power of sale” in the
                                                                        mortgage or deed of trust is exercised. Enter “D” in box 6
Pass-throughs and REMICs. Until further guidance is                     to report this identifiable event.
issued, no penalty will apply for failure to file Form
                                                                           5. A cancellation or extinguishment making the debt
1099-C, or provide statements to debtors, for a canceled
                                                                        unenforceable under a probate or similar proceeding.
debt held in a pass-through securitized debt arrangement
                                                                        Enter “E” in box 6 to report this identifiable event.
or held by a REMIC. However, see item 3 under Safe
harbor rules, earlier.                                                     6. A discharge of indebtedness under an agreement
                                                                        between the creditor and the debtor to cancel the debt at
   A pass-through securitized debt arrangement is any
                                                                        less than full consideration (for example, short sales).
arrangement in which one or more debts are pooled and
                                                                        Enter “F” in box 6 to report this identifiable event.
held for 20 or more persons whose interests in the debt
are undivided co-ownership interests that are freely                       7. A discharge of indebtedness because of a decision
transferable. Co-ownership interests that are actively                  or a defined policy of the creditor to discontinue collection
traded personal property (as defined in Regulations                     activity and cancel the debt. A creditor's defined policy
section 1.1092(d)-1) are presumed to meet these                         can be in writing or an established business practice of
requirements.                                                           the creditor. A creditor's established practice to stop
                                                                        collection activity and abandon a debt when a particular
Debt Defined                                                            nonpayment period expires is a defined policy. Enter “G”
A debt is any amount owed to you, including stated                      in box 6 to report this identifiable event.
principal, stated interest, fees, penalties, administrative                8. Other actual discharge before identifiable event.
costs, and fines. The amount of debt canceled may be all                Enter “H” in box 6 if there is an other actual discharge
or only part of the total amount owed. However, for a                   before one of the identifiable events listed above.
lending transaction, you are required to report only the
stated principal. See Exceptions, later.                                Exceptions
                                                                        You are not required to report on Form 1099-C the
When To File                                                            following.
Generally, file Form 1099-C for the year in which an                        1. Certain bankruptcies. You are not required to report
identifiable event occurs. See Exceptions, later. If you                a debt discharged in bankruptcy unless you know from
cancel a debt before an identifiable event occurs, you may              information included in your books and records that the
choose to file Form 1099-C for the year of cancellation.                debt was incurred for business or investment purposes. If
No further reporting is required even if a later identifiable           you are required to report a business or investment debt
event occurs with respect to an amount previously                       discharged in bankruptcy, report it for the later of:
reported. Also, you are not required to file an additional or
corrected Form 1099-C if you receive payment on a prior                     a. The year in which the amount of discharged debt
year debt.                                                              first can be determined, or
                                                                            b. The year in which the debt is discharged in
When Is a Debt Canceled                                                 bankruptcy.
A debt is deemed canceled on the date an identifiable                      A debt is incurred for business if it is incurred in
event occurs or, if earlier, the date of the actual discharge           connection with the conduct of any trade or business
if you choose to file Form 1099-C for the year of                       other than the trade or business of performing services as
cancellation. An identifiable event is one of the following.            an employee. A debt is incurred for investment if it is
    1. A discharge in bankruptcy under Title 11 of the U.S.             incurred to purchase property held for investment (as
Code. For information on certain discharges in bankruptcy               defined in section 163(d)(5)).
not required to be reported, see Exceptions, later. Enter                  2. Interest. You are not required to report interest.
“A” in box 6 to report this identifiable event.                         However, if you choose to report interest as part of the
    2. A cancellation or extinguishment making the debt                 canceled debt in box 2, you must show the interest
unenforceable in a receivership, foreclosure, or similar                separately in box 3.
federal nonbankruptcy or state court proceeding. Enter                     3. Nonprincipal amounts. Nonprincipal amounts
“B” in box 6 to report this identifiable event.                         include penalties, fines, fees, and administrative costs.
    3. A cancellation or extinguishment when the statute                For a lending transaction, you are not required to report
of limitations for collecting the debt expires, or when the             any amount other than stated principal. A lending
statutory period for filing a claim or beginning a deficiency           transaction occurs when a lender loans money to, or
judgment proceeding expires. Expiration of the statute of               makes advances on behalf of, a borrower (including
limitations is an identifiable event only when a debtor's               revolving credit and lines of credit). For a nonlending
affirmative statute of limitations defense is upheld in a final         transaction, nonprincipal amounts are included in the
judgment or decision of a court and the appeal period has               debt. However, until further guidance is issued, no
expired. Enter “C” in box 6 to report this identifiable event.          penalties will be imposed for failure to report these
                                                                        amounts in nonlending transactions.


                                                                  -4-              Instructions for Forms 1099-A and 1099-C (2017)
    Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 6 of 7 PageID: 259
    4. Foreign debtors. Until further guidance is issued, no                For debts incurred before 1995 and for debts of less
penalty will apply if a financial institution does not file Form         than $10,000 incurred after 1994, you must file Form
1099-C for a debt canceled by its foreign branch or                      1099-C only for the primary (or first-named) debtor.
foreign office for a foreign debtor, provided all the
                                                                           If you know or have reason to know that the multiple
following apply.
                                                                         debtors were husband and wife who were living at the
    a. The financial institution is engaged in the active                same address when the debt was incurred, and you have
conduct of a banking or similar business outside the                     no information that these circumstances have changed,
United States.                                                           you may file only one Form 1099-C.
    b. The branch or office is a permanent place of
business that is regularly maintained, occupied, and used                Recordkeeping
to carry on a banking or similar financial business.                     If you are required to file Form 1099-C, you must retain a
    c. The business is conducted by at least one                         copy of that form or be able to reconstruct the data for at
employee of the branch or office who is regularly in                     least 4 years from the due date of the return.
attendance at the place of business during normal
working hours.                                                           Requesting TINs
    d. The indebtedness is extended outside the United                   You must make a reasonable effort to obtain the correct
States by the branch or office in connection with that trade             name and taxpayer identification number (TIN) of the
or business.                                                             person whose debt was canceled. You may obtain the
                                                                         TIN when the debt is incurred. If you do not obtain the TIN
    e. The financial institution does not know or have                   before the debt is canceled, you must request the debtor's
reason to know that the debtor is a U.S. person.                         TIN. Your request must clearly notify the debtor that the
    5. Related parties. Generally, a creditor is not required            IRS requires the debtor to furnish its TIN and that failure to
to file Form 1099-C for the deemed cancellation of a debt                furnish such TIN subjects the debtor to a $50 penalty
that occurs when the creditor acquires the debt of a                     imposed by the IRS. You may use Form W-9, Request for
related debtor, becomes related to the debtor, or transfers              Taxpayer Identification Number and Certification, to
the debt to another creditor related to the debtor.                      request the TIN. However, a debtor is not required to
However, if the transfer to a related party by the creditor              certify his or her TIN under penalties of perjury.
was for the purpose of avoiding the Form 1099-C
requirements, Form 1099-C is required. See section                       Statements to Debtors
108(e)(4).                                                               If you are required to file Form 1099-C, you must provide a
    6. Release of a debtor. You are not required to file                 statement to the debtor. Furnish a copy of Form 1099-C or
Form 1099-C if you release one of the debtors on a debt                  an acceptable substitute statement to each debtor. In the
as long as the remaining debtors are liable for the full                 2017 General Instructions for Certain Information Returns,
unpaid amount.                                                           see:
                                                                             Part M for more information about the requirement to
    7. Guarantor or surety. You are not required to file
                                                                         furnish a statement to the debtor, and
Form 1099-C for a guarantor or surety. A guarantor is not
                                                                             Part J for specific procedures to complete Form 1099-C
a debtor for purposes of filing Form 1099-C even if
                                                                         for debtors in bankruptcy.
demand for payment is made to the guarantor.
    8. Seller financing. Organizations whose principal                   Truncating debtor's taxpayer identification number
trade or business is the sale of non-financial goods or                  on payee statements. Pursuant to Treasury Regulations
non-financial services, and who extend credit to                         section 301.6109-4, all filers of Form 1099-C may truncate
customers in connection with the purchase of those                       a debtor's taxpayer identification number (social security
non-financial goods and non-financial services, are not                  number (SSN), individual taxpayer identification number
considered to have a significant trade or business of                    (ITIN), adoption taxpayer identification number (ATIN), or
lending money, with respect to the credit extended in                    employer identification number (EIN)) on payee
connection with the purchase of those goods or services,                 statements. Truncation is not allowed on any documents
for reporting discharge of indebtedness on Form 1099-C.                  the filer files with the IRS. A creditor's taxpayer
See Regulations section 1.6050P-2(c). But the reporting                  identification number may not be truncated on any form.
applies if a separate financing subsidiary of the retailer               See part J in the 2017 General Instructions for Certain
extends the credit to the retailer's customers.                          Information Returns.

Multiple Debtors                                                         Account Number
For debts of $10,000 or more incurred after 1994 that                    The account number is required if you have multiple
involve debtors who are jointly and severally liable for the             accounts for a debtor for whom you are filing more than
debt, you must report the entire amount of the canceled                  one Form 1099-C. Additionally, the IRS encourages you
debt on each debtor's Form 1099-C. Multiple debtors are                  to designate an account number for all Forms 1099-C that
jointly and severally liable for a debt if there is no clear and         you file. See part L in the 2017 General Instructions for
convincing evidence to the contrary. If it can be shown                  Certain Information Returns.
that joint and several liability does not exist, a Form
1099-C is required for each debtor for whom you canceled
                                                                         Box 1. Date of Identifiable Event
a debt of $600 or more.                                                  Enter the date of the identifiable event. See When Is a
                                                                         Debt Canceled, earlier. However, if you actually cancel a

Instructions for Forms 1099-A and 1099-C (2017)                    -5-
   Case 1:20-cv-03053-RMB-AMD Document 16-11 Filed 07/13/20 Page 7 of 7 PageID: 260
debt before an identifiable event and you choose to report            Box 6. Identifiable Event Code
that cancellation, enter the date that you actually canceled          Enter the appropriate code to report the nature of the
the debt.                                                             identifiable event. For more information about the code to
                                                                      use when reporting each identifiable event, see When Is a
Box 2. Amount of Debt Discharged
                                                                      Debt Canceled, earlier, and Regulations section
Enter the amount of the canceled debt. See Debt Defined               1.6050P-1(b)(2). Also see Pub. 4681.
and Exceptions, earlier. The amount of the canceled debt
cannot be greater than the total debt less any amount the             Box 7. Fair Market Value (FMV) of Property
lender receives in satisfaction of the debt by means of a
settlement agreement, foreclosure sale, a short sale that                     FMV should include the appraised value of the
partially satisfied the debt, etc.                                     TIP property if the property is sold in a short sale.

Box 3. Interest if Included in Box 2                                  If you are filing a combined Form 1099-C and 1099-A for a
Enter any interest you included in the canceled debt in               foreclosure, execution, or similar sale, enter the FMV of
box 2. You are not required to report interest in box 2. But          the property. Generally, the gross foreclosure bid price is
if you do, you must also report it in box 3.                          considered to be the FMV. If an abandonment or voluntary
                                                                      conveyance to the lender in lieu of foreclosure occurred,
Box 4. Debt Description                                               enter the appraised value of the property.
Enter a description of the origin of the debt, such as
student loan, mortgage, or credit card expenditure. Be as
specific as possible. If you are filing a combined Form
1099-C and 1099-A, include a description of the property.

Box 5. Check Here if the Debtor Was Personally
Liable for Repayment of the Debt
If the debtor was personally liable for repayment of the
debt at the time the debt was created or, if modified, at the
time of the last modification, enter an “X” in the checkbox.




                                                                -6-             Instructions for Forms 1099-A and 1099-C (2017)
